COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-324-CV
 
JAMES
M. HANNERS                                                           APPELLANT
 
                                                   V.
 
PAUL
JEFFREY BROWN                                                           APPELLEE
 
                                               ----------
            FROM
THE 231ST DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
For Voluntary Dismissal Of Appeal.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.
PER CURIAM
PANEL D: DAUPHINOT,
HOLMAN, and GARDNER, JJ.
 
DELIVERED: March 2, 2006




[1]See Tex. R. App. P. 47.4.